Citation Nr: 1016908	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  08-27 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for fibromyalgia, to 
include as secondary to bipolar disorder or PTSD.

3.  Entitlement to service connection for a sleep disorder, 
to include as secondary to bipolar disorder or PTSD.

4.  Entitlement to service connection for bipolar disorder, 
to include an acquired  psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.



ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1998 to December 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2008 and September 2008 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.

The issues of entitlement to service connection for PTSD and 
for bipolar disorder, to include an acquired psychiatric 
disorder other than PTSD, are addressed in the REMAND portion 
of the decision below and are REMANDED to the Department of 
Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran has not sought clinical treatment for 
fibromyalgia, there is no notation that the Veteran has 
reported complaints of any muscle disorder, and no provider 
has assigned a diagnosis of fibromyalgia.

2.  No provider has assigned a diagnosis of a sleep disorder, 
and providers have attributed complaints of difficulty 
getting to sleep, difficulty staying asleep, and complaints 
of daytime sleepiness or fatigue to the Veteran's diagnosed 
psychiatric disorders or to side effect of medications used 
to manage psychiatric disorders.




CONCLUSIONS OF LAW

1.  Fibromyalgia was not incurred or aggravated during the 
Veteran's active service, and no criterion for service 
connection for fibromyalgia has been met.  38 U.S.C.A. §§  
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).

2.  No sleep disorder was incurred or aggravated during the 
Veteran's active service and no criterion for service 
connection for a sleep disorder has been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, in letters dated in March 2008 and July 2008, 
the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the Veteran and the types of evidence that will 
be obtained by VA.  Additionally, the notice letters informed 
the Veteran as to disability ratings and effective dates.  

Because the notice pursuant to Dingess, supra, came prior to 
the initial adjudication of the claims, the timing of the 
notice complied with the requirement that the notice must 
precede the adjudication.  The Board, therefore, concludes 
that the duty to notify has been met.
  
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, service personnel 
records, and VA treatment records.  Also of record and 
considered in connection with the appeal are various written 
statements submitted by the Veteran, his family members, and 
his representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran. 
 Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

The Board notes that no medical examination has been afforded 
to the Veteran to determine whether he incurred fibromyalgia 
or a sleep disorder in service or as a result of a 
psychiatric disorder for which he seeks service connection.  
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the post-service clinical records disclose that 
the Veteran has not sought clinical treatment for 
fibromyalgia or a sleep disorder, and disclose that no 
provider has assigned a diagnosis of fibromyalgia or a sleep 
disorder, and disclose no notation that the Veteran has 
reported chronic muscle pain, joint pain, or any symptoms of 
a chronic unexplained illness, as defined in 38 C.F.R. 
§ 3.317, except fatigue and sleep disturbances.  The clinical 
records establish that the fatigue and sleep disturbances 
reported by the Veteran have been directly attributed to the 
Veteran's diagnosed psychiatric disorders.  

Thus the evidence of record demonstrates that there is no 
competent evidence of a current fibromyalgia or sleep 
disorder disability, so that the first criterion requiring 
medical examination is not met.  While the evidence 
establishes that the Veteran does have persistent or 
recurrent symptoms of fatigue and sleep disturbances, the 
evidence establishes that these symptoms are attributed to 
disorders other than the disorder addressed in this decision, 
and this evidence demonstrates that no medical examination is 
warranted.  

The service treatment records establish that no event, 
injury, or disease related to fibromyalgia or a sleep 
disorder occurred in service.  Thus, the second criterion for 
requiring a medical examination is not met in this case.  The 
Veteran specifically stated, in his April 2008 claim, that he 
did not know if he had fibromyalgia or a sleep disorder, and 
stated he had never been treated for fibromyalgia or a sleep 
disorder, but believed he might have the disorders, because 
he had certain symptoms.  The Veteran's statement that he 
believes he might have a claimed disorder, even though no 
treating provider has ever advised him that he might have 
such a disorder, does not require VA to provide him with 
medical examination to determine whether the claimed 
disorders are present.  

The clinical evidence establishes that the Veteran has been 
treated for such symptoms as fatigue and sleep disturbances, 
and that those symptoms have been attributed to psychiatric 
disorders which are addressed in the Remand appended to this 
decision.  This evidence demonstrates that a medical 
examination is not required to determine whether the Veteran 
has a sleep disorder or fibromyalgia manifested by fatigue 
and sleep disturbances.  The information and evidence of 
record, as set forth and analyzed below, contains sufficient 
competent medical evidence to decide the claims.  38 C.F.R. § 
3.159(c)(4); McLendon, supra.  

The duty to assist does not require that the Veteran be 
afforded VA examination solely because he believes that he 
"may" have fibromyalgia or a sleep disorder and that, if 
present, such disorders "may" be related to his service, 
where the clinical evidence of record is sufficient to decide 
the claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

To establish service connection for an injury, the Court 
generally requires a Veteran to show (1) medical evidence of 
a current disability, (2) medical or lay evidence of in-
service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability.  Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007).  In cases where the Veteran cannot 
establish some of these elements, a Veteran can instead 
establish continuity of symptomatology.  38 C.F.R. § 
3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
To establish continuity of symptomatology, the Veterans Court 
requires a Veteran to show "(1) that a condition was 'noted' 
during service, (2) evidence of postservice continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis, claims for service connection for fibromyalgia and 
sleep disorder

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran claims that he is entitled to service connection 
for fibromyalgia and a sleep disorder, either on a direct 
basis or as secondary to PTSD and/or his bipolar disorder.  
Although the Veteran's claim for service connection for 
bipolar disorder is being remanded herein, the claims for 
fibromyalgia and sleep disorder fail on any basis because 
there is no current diagnosis of either disability.

A review of the service treatment records shows that the 
Veteran did not report muscle or joint pain, sleep 
disturbances, or other complaints with respect to either 
fibromyalgia or a sleep disorder.  No diagnosis of 
fibromyalgia or a sleep disorder was assigned in service.

Likewise, the post service medical evidence does not disclose 
that the Veteran reported muscle or joint pain, sleep 
disturbances, or other complaints attributed to fibromyalgia 
or a sleep disorder, and no provider assigned a diagnosis of 
fibromyalgia or a sleep disorder.  The Veteran himself has 
stated, in his April 2008 claim, that he has never been 
treated for fibromyalgia or a sleep disorder, but he believed 
that he "might" have fibromyalgia or a sleep disorder.  

However, the clinical evidence establishes that symptoms of 
fatigue, tension, and sleep disturbances have been 
specifically attributed by the Veteran's treating providers 
to psychiatric disorders for which the Veteran is being 
treated.  Specifically, a December 2006 VA treatment record 
notes that the Veteran had no complaints of joint pain, 
arthritis, swelling, weakness, pain, or arthralgia.  A 
December 2007 VA mental health note indicates that the 
Veteran went two nights without sleep.  He was very irritable 
during this time.  The rest of the discussion is about the 
Veteran's bipolar disorder.  

A July 2008 VA treatment record notes that the Veteran feels 
"dopey" on Depakote.  He also indicated that he felt 
fatigued and that he had gained weight.  The medical records 
indicate that these are side effects of the Depakote.  No 
individual sleep disorder has ever been diagnosed.  

With respect to these claims on a direct basis, the Board 
notes that neither fibromyalgia nor a sleep disorder was 
present during service, and the post-service medical evidence 
does not demonstrate that the Veteran currently suffers from 
either fibromyalgia or a sleep disorder.  Without a current 
diagnosis, there is no basis, either direct or secondary, on 
which to grant service connection for either disorder.

Although the Veteran is competent to identify certain 
symptoms, such as fatigue, sleeplessness, or body aches, he 
is not competent to render a medical diagnosis of 
fibromyalgia or a formal sleep disorder.  Under 38 U.S.C.A. 
§ 1154(a), due consideration must be given to lay evidence.  
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when 1) a layperson is competent to 
identify the medical condition; 2) the layperson is reporting 
a contemporaneous medical diagnosis; or 3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).  

In Davidson, it was determined that lay evidence is 
sufficient to identify a medical diagnosis only in those 
cases where the lay person is competent and does not 
otherwise require specialized medical training and expertise 
to do so.  The Board does not find that either fibromyalgia 
or a formal sleep disorder is a diagnosis capable of being 
made by a layperson.  Instead, specialized medical knowledge, 
training, and testing are necessary before such diagnoses can 
be rendered.  The Board also notes that the Veteran is not 
reporting a contemporaneous medical diagnosis nor is he 
describing symptoms that support a later diagnosis made by a 
medical professional.  

Therefore, the Board finds that the Veteran's lay belief that 
he might have fibromyalgia or a sleep disorder is not 
competent evidence that such disorder is present.  In the 
absence of any medical evidence that the Veteran has 
fibromyalgia or a sleep disorder, and in the absence of any 
allegation that a provider has ever suggested to the Veteran 
that he might have such a disorder, no criterion for service 
connection for fibromyalgia or a sleep disorder is met, and 
service connection is not authorized.  Entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability, among other factors.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).

Finally, as discussed above, the Board notes that the Veteran 
has not undergone a VA examination in conjunction with either 
of these claims.  In this regard, a VA examination or opinion 
is necessary if the evidence of record (a) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (b) 
establishes that the Veteran suffered an event, injury, or 
disease in service; (c) indicates that the claimed disability 
or symptoms may be associated with the Veteran's service or 
other service-connected disability, and (d) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no evidence in the service treatment 
records of any complaints or findings with respect to 
fibromyalgia or any sleep disorder, and there is absolutely 
no post-service medical evidence which suggests that the 
Veteran currently has either disorder.  Therefore, no VA 
examination is warranted.

Accordingly, service connection is not in order for 
fibromyalgia or a sleep disorder.  In reaching this 
conclusion, the Board has considered the benefit of the doubt 
doctrine; however, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable in the 
instant appeal.  


ORDER

Entitlement to service connection for fibromyalgia is denied.

Entitlement to service connection for a sleep disorder is 
denied.


REMAND

The Veteran claims that he is entitled to service connection 
for bipolar disorder or PTSD, or other acquired disorder, 
because a psychiatric disorder was incurred or aggravated 
during service.  The service treatment records reflect a 
normal psychiatric examination at service enlistment, no 
mental health complaints or problems during service, and a 
normal psychiatric examination at service separation.  
However, the Veteran did indicate at service enlistment that 
prior to service he was hospitalized for taking an overdose 
of medication.

The Veteran's VA treatment records reflect that he feels that 
he has always been bipolar, but that it has worsened.  The 
lay statements from the Veteran's brother, parents, and wife, 
indicate that his personality changed drastically within the 
first year after service separation.

The Veteran has also expressed his belief that he has PTSD as 
a result of personal assault in service.  The claimed in-
service assault has not been verified, and the RO determined 
that the records obtained failed to reflect any changes that 
might support the Veteran's contention that such a stressor 
occurred.  The Board finds that medical opinion should be 
obtained prior to appellate review of this claim.  

The VA treatment records in the claims file reflect current 
diagnoses of bipolar disorder and PTSD, among other acquired 
psychiatric disorders.  In his March 2008 claim for 
entitlement to service connection for a psychiatric disorder, 
claimed as bipolar disorder, the Veteran indicated that he 
receives treatment for psychiatric disorders at the Community 
Based Outpatient Clinics (CBOC) in both North Platte, 
Nebraska and in Grand Island, Nebraska.  The VA treatment 
records contained in the claims file begin in December 2006, 
which is two years after the Veteran's service separation.  

However, a letter from the Veteran's therapist from the North 
Platte CBOC indicates that he began treatment there in June 
2006.  Therefore, the records from the North Platte CBOC 
beginning in June 2006 should be obtained and associated with 
the claims file.  In addition, it does not appear that the 
claims file contains any of the treatment records from the 
CBOC in Grand Island, Nebraska.  As such, those records 
should also be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from 
the CBOC in North Platte, Nebraska, as 
well as from the CBOC in Grand Island, 
Nebraska.

2.  Afford the Veteran VA mental disorders 
examination, for the purpose of 
determining the nature and etiology of the 
Veteran's current acquired psychiatric 
disorders, claimed as bipolar disorder and 
PTSD.  The claims folder, to include a 
copy of this Remand, must be made 
available to and be reviewed by the 
examiner.  All indicated studies and tests 
should be accomplished, and all clinical 
findings should be reported in detail.  

(a) In reviewing the Veteran's claims file, 
the examiner should identify and examine 
all records indicating any change in 
behavior or performance subsequent to the 
assault alleged by the Veteran to have 
occurred during active service and offer an 
opinion as to the clinical significance, if 
any, of such evidenced changes.  The 
examiner should then express an opinion as 
to whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any in- service stressful 
experience(s) described by the Veteran 
occurred.

(i) If the examiner determines that any 
claimed in-service stressful event 
occurred, he or she should make a 
determination as to the likelihood that the 
Veteran has PTSD as a result of the 
stressor event, and provide an opinion as 
to whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the Veteran incurred PTSD 
as a result of an in-service stressor.  

(ii) If the examiner determines that PTSD 
was present prior to the Veteran's service, 
the examiner should provide an opinion as 
to the likelihood that the preexisting PTSD 
was aggravated during or as a result of the 
Veteran's service, that is, whether it is 
at least as likely as not (i.e., there is 
at least a 50 percent probability) that the 
PTSD permanently increased in severity, 
unless there is a specific finding that the 
increase in disability due to PTSD is due 
to the natural progress of the disease.

(b) Based upon the claims folder review, 
the examination results and sound medical 
principles, the examiner should provide an 
opinion with respect to the Veteran's 
bipolar disorder, or other acquired 
psychiatric disorder, as to whether it is 
at least as likely as not (ie., a 50 
percent or better probability) that the 
disorder is etiologically related to 
service.  

(i) If the examiner determines that bipolar 
disorder, or other acquired psychiatric 
disorder, was present prior to the 
Veteran's service, the examiner should 
opine as to whether it is at least as 
likely as not (i.e., is there is at least a 
50 percent probability), that the disorder 
permanently increased in severity, unless 
there is a specific finding that the 
increase in disability due to pre-existing 
bipolar or other psychiatric disorder is 
due to the natural progress of the disease.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  If the examiner cannot 
provide a requested opinion (likelihood of 
occurrence of in-service stressor, likelihood 
that the Veteran has PTSD, a bipolar disorder, 
or other acquired psychiatric disorder as a 
result of service, or whether any such disorder, 
if pre-existing, was aggravated as a result of 
service) the examiner should state the reason 
why speculation would be required in this case 
(e.g., if the requested determination is beyond 
the scope of current medical knowledge, actual 
causation cannot be selected from multiple 
potential causes, etc.).   If the examiner is 
unable to reach an opinion because there are 
insufficient facts or data within the claims 
file, the examiner should identify the relevant 
testing, specialist's opinion, or other 
information needed to provide the requested 
opinion.  

3.  Then, after any other indicated 
development is completed, readjudicate the 
Veteran's claims.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before returning the claims file to 
the Board for further appellate 
consideration of the claim.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


